            Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 1 of 54



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

                                             )
PATRICIA HOULE,                              )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )
                                             )      Case No. ______________________,
BRANDON J. LAFLAMME,                         )
GREGORY D. PEKARSKI,                         )
MICHAEL J. HAVEY, JR.,                       )
JOSEPH L. RYNNE, JR.,                        )
JOHN CUSHING, CITY OF METHUEN                )
and JOHN DOE,                                )
                                             )
               Defendants.                   )
                                             )

                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446, the defendants,

Brandon J. LaFlamme, Gregory D. Pekarski, Michael J. Havey, Jr., Joseph L. Rynnne, John

Cushing and City of Methuen (collectively “Defendants”), hereby remove the above-captioned

action from the Essex County Superior Court of the Commonwealth of Massachusetts to the

United States District Court for the District of Massachusetts, based on the following:

                                       State Court Action

       1.      Brandon J. LaFlamme, Gregory D. Pekarski, Michael J. Havey, Jr., Joseph L.

Rynnne, John Cushing and City of Methuen are named as defendants in a civil action filed by

plaintiff Patricia Houle (“Plaintiff”), pending in Essex County Superior Court, Civil Action No.

2077CV00438-D (“the State Court Action”). A copy of the Complaint and Civil Action Cover

Sheet are attached as Exhibit A.
            Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 2 of 54



                                Timeliness of Notice of Removal

       2.      The Complaint alleges that Defendants LaFlamme, Pekarski, Havey, Jr., Rynnne

and Cushing are employed by the City of Methuen as police officers. Defendants LaFlamme,

Pekarski, Havey, Jr., Rynnne and Cushing were served with a Summons and copy of the

Complaint for the State Court Action at the Methuen Police Department on July 23, 2020.

       3.      The City if Methuen was served with a Summons and a copy of the Complaint for

the State Court Action received by its Office of the City Solicitor on or around July 30, 2020.

Pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal is timely filed within thirty (30) days

of service made on the defendants.

                                 Federal Question Jurisdiction

       4.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because Plaintiff

purports to assert civil claims under Constitution and/or laws of the United States in Count 4,

Count 5 and perhaps in Count 6 of her Complaint. Count 4 of the Complaint asserts that

Defendants LaFlamme, Pekarski, Havey Jr., Rynne and Cushing each is liable for “Violation of

the Fourth and Fourteenth Amendments and Violation of 42 U.S.C., § 1983.” Count 5 asserts

that Defendants LaFlamme, Pekarski, Havey Jr., Rynne and Cushing each is liable for “Violation

of 42 U.S.C., § 1985.” Plaintiff also may intend to assert a claim under the Constitution and/or

laws of the United States in Count 6, which asserts liability for “Failure to Screen Before Hiring

– Failure to Train – Failure to Supervise – Failure to Discipline.” See Complaint, Counts 4, 5, 6.

       5.      Pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1446(a), the United States

District Court for the District of Massachusetts is the federal district court for the district

embracing the place where the state court suit is pending. Because both the Plaintiff and the

Defendants are residents of the Eastern portion of the Commonwealth of Massachusetts.



                                                 2
               Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 3 of 54



Removal of this action to the United States District Court for the District of Eastern Division is

proper.

          6.      Defendants will promptly serve notice of the filing of this Notice of on Plaintiff

and with the Clerk of the Essex County (Massachusetts) Superior Court, as required by 28

U.S.C. § 1446(d). A copy of the Notice to the Clerk of the Essex County Superior Court is

attached hereto as Exhibit B.

          7.      Defendants will file a certified or attested copy of the state court record with this

Court after filing of this Notice and upon receipt from the Civil Clerk, in accordance with Local

Rule 81.1(c).

          8.      By this Notice of Removal, Defendants do not waive any objections that they may

have to service, personal jurisdiction, or venue, or any other defenses or objections that they may

have to this action. Defendants intend no admission of fact, law, or liability by this Notice and

reserve all defenses, motions, and/or pleas.

          9.      This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of

Civil Procedure. See 28 U.S.C. § 1446(a).




                                                    3
           Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 4 of 54



       WHEREFORE, Defendants give notice that the State Court Action now pending in the

Superior Court of the Commonwealth of Massachusetts, Essex County is removed from that

Court to this United States District Court for the District of Massachusetts.



                                  Respectfully submitted,

                                  The Defendants.

                                  BRANDON J. LAFLAMME, GREGORY D. PEKARSKI,
                                  MICHAEL J. HAVEY, JR., JOSEPH L. RYNNE, JR.,
                                  JOHN CUSHING and CITY OF METHUEN,

                                   By Their attorneys,

                                   /s/ William P. Breen, Jr.
                                   William P. Breen, Jr. (BBO #558768)
                                   ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                   Two International Place, 16th Floor
                                   Boston, MA 02110-2602
                                   Telephone: 617.342.6800
                                   Facsimile: 617.342.6899
                                   wbreen@eckertseamans.com

Dated: August 13, 2020




                                                 4
           Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 5 of 54



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document(s) filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those parties which are as non-registered participants, including
specifically by Federal Express and first class U.S. mail, postage prepaid, to:


                                Walter H Jacobs, Esq.
                                Alexandria A. Jacobs, Esq.
                                W. Jacobs and Associates at Law, LLC
                                795 Turnpike Road
                                North Andover, MA 01845



                                /s/ William P. Breen, Jr.
                                William P. Breen, Jr.




                                                 5
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 6 of 54




          EXHIBIT A
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 7 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 8 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 9 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 10 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 11 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 12 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 13 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 14 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 15 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 16 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 17 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 18 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 19 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 20 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 21 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 22 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 23 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 24 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 25 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 26 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 27 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 28 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 29 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 30 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 31 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 32 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 33 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 34 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 35 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 36 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 37 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 38 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 39 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 40 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 41 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 42 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 43 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 44 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 45 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 46 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 47 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 48 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 49 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 50 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 51 of 54
Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 52 of 54




          EXHIBIT B
               Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 53 of 54


                               COMMONWEALTH OF MASSACHUSETTS

ESSEX, ss.                                         SUPERIOR COURT
                                                   LAWRENCE DIVISION
                                                   2077-CV-00438-D

                                           )
PATRICIA HOULE,                            )
                                           )
                  Plaintiff,               )
                                           )
v.                                         )
                                           )
BRANDON J. LAFLAMME,                       )
GREGORY D. PEKARSKI,                       )
MICHAEL J. HAVEY, JR.,                     )
JOSEPH L. RYNNE, JR.,                      )
JOHN CUSHING, CITY OF METHUEN              )
and JOHN DOE,                              )
                                           )
                  Defendants.              )
                                           )

           NOTICE OF FILING NOTICE OF REMOVAL TO FEDERAL COURT

 TO:      Civil Clerk’s Office                  Walter H. Jacobs
          Lawrence Superior Court               Alexandria A. Jacobs
          43 Appleton Way                       W. Jacobs and Associates at Law, LLC
          Lawrence, MA 01841                    795 Turnpike Road
                                                North Andover, MA 01845

                  PLEASE TAKE NOTICE that Defendants Brandon J. LaFlamme, Gregory D.

Pekarski, Michael J. Havey, Jr., Joseph L. Rynnne, John Cushing and City of Methuen C have

filed a Notice of Removal of the above-entitled matter in the office of the Clerk of the United

States District Court for the District of Massachusetts, a copy of which is attached hereto as

Exhibit A.




{K0847389.1}
               Case 1:20-cv-11524-IT Document 1 Filed 08/13/20 Page 54 of 54


                                             Respectfully submitted,

                                             The Defendants,

                                             BRANDON J. LAFLAMME, GREGORY D.
                                             PEKARSKI, MICHAEL J. HAVEY, JR.,
                                             JOSEPH L. RYNNNE, JOHN CUSHING AND
                                             CITY OF METHUEN,

                                             By Their Attorney,

                                             /s/ William P. Breen, Jr.
                                             William P. Breen, Jr., BBO# 558768
                                             Eckert Seamans Cherin & Mellott, LLC
                                             Two International Place, 16th Floor
                                             Boston, MA 02110
                                             (617) 342-6800
                                             (617) 342-6899 (facsimile)
                                             wbreen@eckertseamans.com

Dated: August 13, 2020

                                CERTIFICATE OF SERVICE

        I, William P. Breen, Jr., certify that on August 13, 2020, I served the within document by
causing a copy of same to mailed via first-class mail, postage prepaid, upon the following counsel
of record:


                                Walter H Jacobs, Esq.
                                Alexandria A. Jacobs, Esq.
                                W. Jacobs and Associates at Law, LLC
                                795 Turnpike Road
                                North Andover, MA 01845


                                             /s/ William P. Breen, Jr.
                                             William P. Breen, Jr., BBO# 558768




{K0847389.1}                                    2
